Matter of Alexandria P. (2018 NY Slip Op 07730)





Matter of Alexandria P.


2018 NY Slip Op 07730


Decided on November 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2017-08714
2017-08715
 (Docket No. S-1374-17)

[*1]In the Matter of Alexandria P. (Anonymous), appellant.


Dawn M. Shammas, Harrison, NY, for appellant.
James M. Fedorchak, County Attorney, Poughkeepsie, NY (Linda D. Fakhoury of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 7, Alexandria P. appeals from (1) an order of fact-finding and disposition of the Family Court, Dutchess County (Joseph A. Egitto, J.), dated August 1, 2017, and (2) an order of detention of the same court, also dated August 1, 2017. The order of fact-finding and disposition, insofar as appealed from, after a dispositional hearing, placed Alexandria P. in the custody of the Dutchess County Commissioner of Social Services for a period of up to 12 months. The order of detention remanded Alexandria P. to a nonsecure detention facility pending her placement with the Dutchess County Commissioner of Social Services.
ORDERED that the appeal from the order of detention is dismissed, without costs or disbursements, as that order is not appealable as of right, and leave to appeal has not been granted (see Family Ct Act § 1112); and it is further,
ORDERED that the appeal from so much of the order of fact-finding and disposition as placed Alexandria P. in the custody of the Dutchess County Commissioner of Social Services for a period of up to 12 months is dismissed as academic, without costs or disbursements.
In March 2017, a petition was filed alleging that Alexandria P. was a person in need of supervision within the meaning of article 7 of the Family Court Act. Alexandria P. was subsequently adjudicated a person in need of supervision, and the Family Court, after a dispositional hearing, placed Alexandria P. in the custody of the Dutchess County Commissioner of Social Services for a period of up to 12 months. Alexandria P. appeals.
The portion of the order of fact-finding and disposition that placed Alexandria P. in the custody of the Dutchess County Commissioner of Social Services for a period of up to 12 months has expired by its own terms. Therefore, the appeal from so much of the order of fact-finding and disposition as placed Alexandria P. in the custody of the Dutchess County Commissioner of Social Services for a period of up to 12 months must be dismissed as academic (see Matter of Shakeel Mc., 67 AD3d 913; Matter of Bryanna P., 66 AD3d 784, 784; Matter of Toni Ann O., 56 AD3d 563; Matter of Joseph R., 49 AD3d 651; Matter of Jeffrey McG., 8 AD3d 571).
ROMAN, J.P., MILLER, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court